Citation Nr: 1819979	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-25 385A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a seizure disorder. 

2.  Entitlement to an increased evaluation in excess of 30 percent for bronchial asthma. 

3.  Entitlement to an effective date prior to May 27, 2011, for a 100 percent evaluation for schizoaffective disorder (psychiatric disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Ragheb, Counsel


INTRODUCTION

The Veteran served on active duty from May 1999 to October 2000.  This appeal is before the Board of Veterans' Appeals (Board) from a May 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  At the June 2017 Board hearing, prior to the promulgation of a decision by the Board, the Veteran withdrew the substantive appeal to the claims for service connection for a seizure disorder, and an increased evaluation for bronchial asthma.

2.  The November 2007, which denied an increased rating for the Veteran's psychiatric disability, is final. 

3.  It is factually ascertainable that an increase in the psychiatric disability occurred as of February 3, 2011.

4.  No communications were received by VA after the November 2007 rating decision and prior to February 3, 2011, that could be construed as a formal or informal claim for an increased disability rating for the service-connected psychiatric disability.

5.  It is not factually ascertainable that an increase in the psychiatric disability occurred between May 27, 2010, and February 3, 2011.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for the issue of entitlement to service connection for a seizure disorder have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of the appeal for the issue of entitlement to an increased evaluation for bronchial asthma have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).

3.  The criteria for an effective date of February 3, 2011, but not earlier, for a 100 percent evaluation for schizoaffective disorder have been met.  38 U.S.C. § 5110(b)(3) (West 2014); 38 C.F.R. § 3.400(o)(2) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Service Connection for a Seizure Disorder
and an Increased Evaluation for Bronchial Asthma

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative by telling the Board of the decision to withdraw on the record at a Board personal hearing.  Id.  

At the June 2017 Board personal hearing, prior to the promulgation of a decision by the Board, the Veteran informed the Board on the record that he wished to withdraw the appeal for the issue of service connection for a seizure disorder, and an increased evaluation for bronchial asthma.  As the Veteran has withdrawn the appeal regarding these issues, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these issues, and they must be dismissed.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In this case, required notice was provided by a letter dated in June 2011.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C. § 5103A (West 2014); 38 C.F.R. § 3.159(c). The Veteran's service and VA medical records, as have private medical records identified by the Veteran.  Although a VA medical examination or opinion was not provided in connection with the appeal for an earlier effective date for a 100 percent evaluation for schizoaffective disorder, the Board finds that one is not necessary to make a decision on the claim.  Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Earlier Effective Date for 100 Percent Evaluation for Schizoaffective Disorder

The Veteran seeks an effective date prior to May 27, 2011, for a 100 percent evaluation for the service-connected schizoaffective disorder. 

Generally, an effective date for increased disability compensation shall be the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  It shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).  Determining an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 (1997). 

A claim is a formal or informal communication in writing requesting determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  A formal claim is one that has been filed in the form prescribed by VA.  See 38 U.S.C. § 5101(a); 38 C.F.R. § 3.151(a).  An informal claim may be any communication or action, indicating intent to apply for one or more benefits under VA law.  Thomas v. Principi, 16 Vet. App. 197 (2002).  See 38 C.F.R. §§ 3.1(p), 3.155(a).  An informal claim must be written, see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).

In this case, a February 2002 rating decision, in pertinent part, granted service connection for a psychiatric disability, and assigned an initial 30 percent rating effective November 1, 2000.  The Veteran did not initiate an appeal of the decision or submit any new and material evidence with respect to this claim within the applicable one-year period.  See 38 C.F.R. § 3.156(b) (2017); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  As such, the February 2002 rating decision became final.  38 U.S.C. § 7105(b) (West 2014); 38 C.F.R. § 3.104 (2017).

On February 28, 2006, the Veteran filed a claim for increased evaluation for the psychiatric disability.  In a July 2006 rating decision, the RO denied the claim for increased evaluation, in part, because the Veteran failed to appear for a VA examination.  The Veteran then contacted VA, indicated that he did not receive notification of a scheduled VA examination, and requested that VA reschedule his examination.  See July 28, 2006, VA Form 119.  In a November 2006 rating decision, the RO denied the claim for increased evaluation, in part, because the Veteran failed to appear for a VA examination.  

On April 11, 2007, the Veteran filed a new claim for increased evaluation for the psychiatric disability.  In a July 2007 rating decision, the RO denied the claim for increased evaluation, in part, because the Veteran failed to appear for a VA examination.  In an August 2007 statement, the Veteran asserted that he received notification of the VA examination after the date of the examination, reported that he was staying at a homeless shelter and did not receive mail on a regular basis, and provided a new address to which VA correspondence should be sent.  In a November 2007 rating decision, the RO denied the claim for increased evaluation, in part, because the Veteran failed to appear for a VA examination.  The RO sent all notifications to the new address provided by the Veteran; however, in March 2008, VA received notification that notification of the November 2007 rating decision was returned undelivered. 

The Veteran did not initiate an appeal of the November 2007 rating decision or submit any new and material evidence with respect to this claim within the applicable one-year period.  See 38 C.F.R. § 3.156(b) (2017); Jennings, 509 F.3d at 1368.  In this regard, while the Veteran asserts that he did not receive notification of the November 2007 rating decision, VA fully satisfied its duty to notify the Veteran of the rating decision by sending notification of such decision to the address specified by the Veteran in his August 2007 correspondence.  The Veteran did not provide any other address to which VA could have sent notification of the August 2007.  Based on the foregoing, the Board finds that the November 2007 rating decision became final.  38 U.S.C. § 7105(b); 38 C.F.R. § 3.104.

On May 27, 2011, the Veteran filed a new claim for increased evaluation for the psychiatric disability.  In a May 2012 rating decision, the RO granted a 100 percent for schizoaffective disorder effective May 27, 2011 (date of claim for increased rating). 

Upon review of all the evidence, the Board finds that it is factually ascertainable that an increase in the psychiatric disability occurred as of February 3, 2011 (within one year from the date of claim of May 27, 2011).  Specifically, a February 2011 VA treatment record shows that the Veteran was hospitalized on February 3, 2011, after calling the suicide hotline, reportedly complained of suicidal ideation, and threatened to overdose on Tylenol PM.  This evidence is indicative of an increase in the extent of the psychiatric disability.  Accordingly, an effective date of February 3, 2011, for a 100 percent evaluation for the psychiatric disability is warranted.

Upon review of all the evidence, the Board finds that an effective date prior to February 3, 2011, for a 100 percent evaluation for the psychiatric disability is not warranted.  No communications were received by VA after the November 2007 rating decision and prior to February 3, 2011, that could be construed as a formal or informal claim for an increased disability rating for the service-connected psychiatric disability.  In this regard, the Board finds that the record does not demonstrate that it was factually ascertainable that an increase in the psychiatric disability occurred between May 27, 2010 (one year prior to the date of claim) and February 3, 2011.  There is also no lay or medical evidence of record indicating an increase in the level of the psychiatric disability dated from May 27, 2010, to February 3, 2011.  Therefore, the Board finds that February 3, 2011, the date it became factually ascertainable that an increase in the psychiatric disability occurred, is the proper effective date.  Gaston, 605 F.3d at 984; Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  For these reasons, the Board finds that the earliest date it became factually ascertainable that a 100 percent disability rating is warranted is February 3, 2011(the date of a psychiatric hospitalization within one year of the date of increased rating claim of May 27, 2011).  Where, as here, the law, and not the evidence, is dispositive, the Board finds that there is no legal basis for assignment of an effective date earlier than February 3, 2011 for the grant of a 100 percent increased disability rating for the Veteran's psychiatric disability.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

The appeal on the issue of entitlement to service connection for a seizure disorder has been withdrawn and is dismissed.

The appeal on the issue of entitlement to an increased evaluation for bronchial asthma has been withdrawn and is dismissed.

An effective date of February 3, 2011, but not earlier, for a 100 percent evaluation for schizoaffective disorder, is granted.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


